Case 8:19-cv-01210-CEH-SPF Document 55 Filed 05/29/20 Page 1 of 5 PageID 3771



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JAMES FICKEN, trustee,
SUNCOAST FIRST TRUST; and
SUNCOAST FIRST TRUST,

        Plaintiffs,

        vs.                                                 Case No.: 8:19-cv-01210
                                                            State Court Case No.: 19-003181-CI
CITY OF DUNEDIN, FLORIDA;
DUNEDIN CODE ENFORCEMENT BOARD;
MICHAEL BOWMAN, in his official capacity as Code
Enforcement Board Chairman; LOWELL SUPLICKI,
in his official capacity as Code Enforcement Board
Vice-Chair; ARLENE GRAHAM, in her official
capacity as a member of the Code Enforcement Board;
KEN CARSON, in his official capacity as a member
of the Code Enforcement Board; WILLIAM
MOTLEY, in his official capacity as a member
of the Code Enforcement Board; DAVE PAULEY,
in his official capacity as a member of the Code
Enforcement Board; and BUNNY DUTTON, in
her official capacity as a member of the Code
Enforcement Board,

        Defendants.
                                                     /

       PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO SUPPLEMENT
     THE RECORD ON SUMMARY JUDGMENT WITH ADDITIONAL EXHIBITS

        Plaintiffs James Ficken and Suncoast First Trust (“Plaintiffs”), by and through

undersigned counsel, respectfully move this Court to grant leave to supplement the record on

summary judgment with the exhibits appended to the attached declaration. As grounds for this

motion, Plaintiffs state:

                The parties have filed cross-motions for summary judgment in this case, and

briefing was completed on April 24, 2020. Oral argument has not yet been scheduled.
Case 8:19-cv-01210-CEH-SPF Document 55 Filed 05/29/20 Page 2 of 5 PageID 3772



               After the parties filed cross-motions for summary judgment, oral argument was

held on Plaintiffs’ already-pending Motions to Compel (ECF Nos. 36 & 40) on May 6, 2020.

Pursuant to this Court’s Order on Plaintiffs’ Motions to Compel (ECF No. 53), the City produced

supplemental discovery responses to Plaintiffs on May 19, 2020.

               Among the issues in this case is whether the City of Dunedin or its agents (“the

City”) prioritize revenue from code enforcement actions over simple compliance. Plaintiffs have

alleged, for example, that the code enforcement actions at issue in this case—which resulted in

fines of nearly $30,000 for tall grass—were the result of the City’s desire to generate revenue

through code enforcement. (Pls.’ Amended Compl., ECF No. 22).

               Plaintiffs have incorporated this allegation into their Dispositive Motion for

Summary Judgment and Incorporated Memorandum of Law. (ECF No. 43). In support of the

motion, Plaintiffs incorporated excerpts from the employee file of former code-enforcement

officer Mike Kepto, in which Mr. Kepto touted himself as a “financial asset” to the city. (Pls.’

Mot. Summ. J. 5, ECF No. 43).

               Plaintiffs now seek to supplement the record with similar excerpts from the

employee file of former code-enforcement officer Thomas Colbert. Specifically, in the

“Accomplishments” section of Officer Colbert’s 2016 and 2018 employee evaluations, Officer

Colbert touted his role in assisting the City’s collection of over $1 million in code enforcement

fines. Bargil Decl. Ex. A, C. Additionally, Officer Colbert’s self-described accomplishments

include the apparent doubling of his caseload from one year to the next. Compare Bargil Decl.

Ex. B (454 cases per 2017 review) with Bargil Decl. Ex. C (“almost 1,000” per 2018 review).

This information was not made available to Plaintiffs until after briefing on summary judgment

was completed and the City provided Plaintiffs with supplementary discovery responses.



                                                 2
Case 8:19-cv-01210-CEH-SPF Document 55 Filed 05/29/20 Page 3 of 5 PageID 3773



                Additionally, Plaintiffs seek to supplement the record with data reflecting the

drastic increase in the percentage of total fines specifically generated by the City’s code

enforcement department. See Bargil Decl. Ex. D. In this litigation, the City has suggested that its

fines and fees revenue comes from numerous sources—like parking tickets and overdue library

books—not just code enforcement. See, e.g., Defs.’ Mot. Summ. J., Ex. 12 (Trask Dep. 221:17–

222:3; 225:22–228:25), ECF No. 42-12. However, the City’s recent production shows that the

City’s code enforcement revenue, as a percentage of all fines, more than doubled between 2010

and 2018, and it now comprises over 94% of all fines and fees collected by the City:

                           Fiscal Year                Code Enforcement as a
                                                     Percentage of Total Fines
                               2010                           44.4%
                               2014                           75.4%
                               2018                           94.3%


This information was not made available to Plaintiffs until after briefing on summary judgment

was completed and the City provided Plaintiffs with supplementary discovery responses.

                Accordingly, Plaintiffs seek to supplement the record on summary judgment with

the attached documents to further establish the City’s profit motive in its administration and

enforcement of its code of ordinances.

       WHEREFORE, undersigned counsel respectfully requests that this Court grant leave to

supplement the record on summary judgment with the exhibits appended to the attached

declaration.

               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

       Pursuant to Local Rule 3.01(g), undersigned counsel for Plaintiffs certify that they have

consulted with counsel for the City and have provided them with copies of the proposed exhibits




                                                 3
Case 8:19-cv-01210-CEH-SPF Document 55 Filed 05/29/20 Page 4 of 5 PageID 3774



as well. Counsel for the City indicated that they would not object to the submission of

supplementary materials.

       Respectfully submitted this 29th day of May 2020.

                              By:    /s/ Ari S. Bargil
                                     Ari S. Bargil (FL Bar No. 71454)*
                                     INSTITUTE FOR JUSTICE
                                     2 S. Biscayne Boulevard, Suite 3180
                                     Miami, FL 33131
                                     Tel: (305) 721-1600
                                     Fax: (305) 721-1601
                                     Email: abargil@ij.org
                                     *Trial Counsel

                                     Andrew H. Ward (NY Bar No. 5364393)**
                                     INSTITUTE FOR JUSTICE
                                     901 N. Glebe Road, Suite 900
                                     Arlington, VA 22203
                                     Tel: (703) 682-9320
                                     Fax: (703) 682-9321
                                     Email: andrew.ward@ij.org

                                     **Admitted Pro Hac Vice

                                     Counsel for Plaintiffs




                                                4
Case 8:19-cv-01210-CEH-SPF Document 55 Filed 05/29/20 Page 5 of 5 PageID 3775



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of May 2020, a true and correct copy of

Plaintiffs’ Unopposed Motion for Leave to Supplement the Record on Summary Judgment with

Additional Exhibits was filed with the Clerk of the Court using the CM/ECF system, which will

send a notice of electronic filing to the following CM/ECF participants:

       Jay Daigneault
       Randy Mora
       TRASK DAIGNEAULT, L.L.P.
       1001 S. Ft. Harrison Avenue, Suite 201
       Clearwater, FL 33756
       Email: jay@cityattorneys.legal
              randy@cityattorneys.legal
              nanette@cityattorneys.legal

       Counsel for Defendants


                                     /s/ Ari S. Bargil
                                     INSTITUTE FOR JUSTICE




                                                5
